Title: To Thomas Jefferson from C. W. F. Dumas, 8 April 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 8 Apr. 1791. The conferences at Reichenbach, The Hague, and Svishtov have placed the English and Prussians in a dilemma. He does not see how England can avoid bankruptcy or sustain Pitt, who is dominated by Grenville. He has just learned that the proposals by Denmark have been rejected. The Amsterdam regency is in bad humor. Some support it; others, their numbers growing, hope that the Phoenix will rise from the ashes. “Quoi-qu’il en soit, le nerf manque: l’argent.”—He has drawn on the Amsterdam bankers for his account. P.S. He encloses a letter from a gentleman of The Hague to his kinsman, “Store Keeper au March-Street,” which he hopes TJ’s servant will deliver. Mirabeau died on the 4th. “Grande perte pour l’Assemblée nationale de France.”
